Saxe, J. (dissenting in part.)
This Court has today expanded the legal duty of physicians beyond the boundaries established by recent Court of Appeals’ pronouncements that have strictly limited the parameters of tort responsibility where a defendant has no direct, legally defined relationship with the plaintiff. While well intentioned and well presented, the majority’s determination could have a detrimental impact on the practice of medicine. For these and other reasons, I respectfully dissent and present my views, in more detail, as follows.
On December 24, 1989, Robin Reda lay gravely ill in her Bronx apartment. Her distraught boyfriend telephoned plaintiff Mary Ann McNulty, a close friend of Ms. Reda’s and a registered nurse, for help. Ms. McNulty arrived at Ms. Reda’s apartment soon after the call, and found her pale, disoriented, *55and appearing to be in a stupor, with indications that she had also been vomiting. Ms. McNulty attempted to assess Ms. Reda’s breathing, during which time the two were in close proximity. She called 911, dressed Ms. Reda and waited for EMS to arrive. Ms. McNulty then followed the ambulance in her car, accompanied by Ms. Reda’s boyfriend, to the Jacobi Hospital emergency room. Ms. McNulty testified at her deposition that upon her arrival at the emergency room she spoke to EMS technicians regarding Ms. Reda’s condition, and one of them told her of a possible diagnosis of meningitis.
After the technicians left, Ms. McNulty asserts, she spoke with the Jacobi Hospital emergency room physician, Dr. Daniel Beilin, who informed her that Ms. Reda was being treated for meningitis, but did not respond to Ms. McNulty’s inquiry as to whether she needed prophylactic antibiotics due to the close contact she had that morning with Ms. Reda.
Within a short period of time, Ms. Reda was transferred to defendant The Hospital of the Albert Einstein College of Medicine (Einstein),1 where she came under the care of attending physicians Dr. Robert Shimm and Dr. Herbert Tanowitz. Ms. McNulty followed Ms. Reda and remained at Einstein for approximately three hours with Ms. Reda’s family. During this period, Dr. Shimm spoke with Ms. Reda’s family, and according to Ms. McNulty, at this time, she asked him directly whether she required any prophylactic treatment, and he replied that she did not. Dr. Shimm denied speaking with Ms. McNulty.
The next day, Ms. McNulty returned to Einstein to visit Ms. Reda, and while there spoke with Dr. Tanowitz, who happened to be in Ms. Reda’s room at the time. According to Ms. McNulty, she informed Dr. Tanowitz of the nature of her contact with Ms. Reda and asked if she needed treatment; according to Ms. McNulty, Dr. Tanowitz said that she did not, although he did not recall speaking to Ms. McNulty. Ms. McNulty took no further action at that time. She asserts that at the time she knew that there were contagious and noncontagious types of meningitis, but did not know how the contagious type was transmitted and was unaware of what tests were necessary in order to make a diagnosis.
Although the infection control nurse employed by Einstein, Grace Hrynus, took steps to contact and provide prophylactic *56treatment for those who had been in contact with Ms. Reda, Ms. McNulty was neither contacted nor offered a prescription for prophylactic medication.2
On December 28, 1989, Mary Ann McNulty awoke with a bad headache, body aches and nausea. She called Dr. Shimm and inquired about the type of meningitis Ms. Reda had been treated for, and was informed that it was a very contagious type and that she should go to a hospital. Her own physician then instructed her to go immediately to Montefiore Hospital emergency room. Ms. McNulty was diagnosed with and treated for meningococcal meningitis, but the disease left her deaf in one ear, and with mild hearing loss and tinnitus in the other ear.
Ms. McNulty sued, claiming that each defendant committed malpractice by failing to ensure that she received prophylactic treatment at the time of Robin Reda’s diagnosis.
Each of the defendants moved for summary judgment dismissing the complaint, arguing, inter alia, that they owed no duty to plaintiff since she was not a patient.
The motion court granted dismissal as against defendants Dr. Beilin and New York City Health and Hospitals Corporation, of which Jacobi Hospital is a part, reasoning that they owed no duty to plaintiff as a patient and that given Ms. Reda’s transfer to another hospital prior to a definitive diagnosis, plaintiff could not show that she had relied upon Dr. Beilin to provide medical advice.
As to Drs. Shimm and Tanowitz, the motion court perceived questions of fact as to whether they had misinformed Ms. McNulty that she did not require treatment; as to Einstein, the court found questions of fact as to whether through Nurse Hrynus it had acted negligently in failing to provide prophylactic treatment to Ms. McNulty. I conclude that this aspect of the ruling creates so broad a duty on the part of a physician as to be legally unsustainable.
Discussion
The important issue raised on this appeal is whether physicians and hospitals owe any duty of care to a nonpatient, where that nonpatient identifies herself as a friend of a patient, who participated in caring for and transporting the patient to the hospital shortly before the patient was diagnosed with a highly contagious disease. To decide the issue, we must first consider *57the extent to which physicians owe any duty toward others besides their own patients. Of course, “[u]nlike foreseeability and causation, both generally factual issues to be resolved on a case-by-case basis by the fact finder, the duty owed by one member of society to another is a legal issue for the courts” (Eiseman v State of New York, 70 NY2d 175, 187, citing De Angelis v Lutheran Med. Ctr., 58 NY2d 1053, 1055).
Regarding Dr, Shimm and Dr. Tanowitz
“ ‘ [I]t is generally recognized that liability for medical malpractice may not be imposed in the absence of a physician-patient relationship’ (Megally v LaPorta, 253 AD2d 35, 40 [citations omitted]). Such a relationship ‘is created when the professional services of a physician are rendered to and accepted by another for the purposes of medical or surgical treatment’ (Lee v City of New York, [162 AD2d 34, 36, lv denied 78 NY2d 863] [citation omitted]).” (Zimmerly v Good Samaritan Hosp., 261 AD2d 614, 614.)
This basic statement of policy regarding the limitations of liability for medical malpractice reflects what our society expects from those practicing medicine. The duties imposed by law on the physician are serious and substantial, frequently involving life-or-death decisions. The essential focus of physicians’ work is, and should be, the treatment of their own patients. Indeed, our case law has emphasized that only those physicians who provided care to the patient (or supervised a physician who provided care) may be liable to the patient; a physician’s partners, regardless of their knowledge of the patient’s case, have no duty toward the patient (see, Sawh v Schoen, 215 AD2d 291, 292). A court should therefore proceed most carefully before imposing legal duties upon physicians toward nonpatients, since an expansion of physicians’ responsibilities may have broad societal repercussions. For example, imposition of any such duty could lead to the undesirable “practice of ‘defensive medicine’ ” (see, Albala v City of New York, 54 NY2d 269, 274), by which the need to act so as to avoid potential liability toward third parties prevents the physician from focusing solely on providing the best treatment for the patient.
Plaintiff now concedes that no physician-patient relationship existed between defendants and herself. Indeed, it is clear that they rendered no professional medical services to Ms. McNulty. Nevertheless, because under limited and narrowly-drawn conditions, physicians have been held to owe a duty to nonpa*58tients such as immediate family members who have a special relationship with the physician, we must consider whether plaintiff stands in such a position.
The analysis as to whether defendants had any duty toward plaintiff must carefully focus on the consequences of imposing such a duty. “Courts resolve legal duty questions by resort to common concepts of morality, logic and consideration of the social consequences of imposing the duty” (Tenuto v Lederle Labs., Div. of Am. Cyanamid Co., 90 NY2d 606, 612; Cohen v Cabrini Med. Ctr., 94 NY2d 639, 642). It should be recognized at the outset that the potential consequences of imposing upon physicians a duty toward the friends and relatives of a contagious patient are so wide-ranging as to warrant rejection of such an encompassing duty under which physicians treating patients for contagious diseases might potentially be liable to an indefinite number of people. The resulting burden would be particularly unreasonable on emergency room physicians and those specializing in infectious disease.
Moreover, review of this state’s jurisprudence on the issue of a physician’s duty toward a nonpatient discloses that the existing law is “narrowly drawn,” even with regard to the duty owed to a patient’s immediate family (see, Cohen v Cabrini Med. Ctr., 94 NY2d 639, 643). “Although in limited circumstances a physician’s duty of care has been extended to a patient’s family members, our courts have been especially circumspect in doing so” (id. at 642). Plaintiff cites no authority in which a physician owed a duty of care toward a friend of the physician’s patient.
Plaintiff relies primarily upon Tenuto v Lederle Labs., Div. of Am. Cyanamid Co. (90 NY2d 606), particularly emphasizing the following language:
“Another well-established predicate for extending a physician’s duty of care to third parties is when the service performed on behalf of the patient necessarily implicates protection of household members or other identified persons foreseeably at risk because of a relationship with the patient, whom the doctor knows or should know may suffer harm by relying on prudent performance of that medical service [citations omitted].” (Id. at 613 [emphasis added].)
Plaintiff extracts from the foregoing sentence the phrase “other identified persons foreseeably at risk,” deriving from those *59words a rule imposing upon a physician a duty toward any nonpatient known to the physician as foreseeably at risk because of a relationship with the patient. However, this interpretation of the Tenuto holding would constitute an expansion of a physician’s duty beyond the Court’s ruling there, and beyond what is appropriate to impose upon the medical profession.
In Tenuto, the defendant physician was held to owe a duty to the parents of an infant patient who had been given an oral polio vaccine, based upon the allegation that “administration of oral polio vaccine to an infant creates a well-recognized danger to parents of incurring contact polio, particularly to a parent of special vulnerability as claimed here.” (Id. at 613-614.) The Court reasoned that “[pjlaintiffs fall within a determinate and identified class—immediate family members—whose relationships to the person acted upon have traditionally been recognized as a means of extending and yet limiting the scope of liability for injuries caused by a party’s negligent acts or omissions” (90 NY2d at 614, supra [emphasis added]).
To the extent that the Tenuto decision left the impression that physicians may owe a duty generally to their patient’s immediate family members and others, the Court in Cohen v Cabrini Med. Ctr. (supra), less than three years later, clarified the stringent limits of when even immediate family members may claim malpractice. In Cohen the Court considered whether its ruling in Tenuto required upholding a claim by a nonpatient wife against her husband’s physician following a failed surgical procedure intended to enhance the husband’s fertility. The wife claimed damages attributable to her loss of opportunity to achieve normal conception by her husband. Although the physician was certainly aware of the wife and the possible effects upon her if he performed the procedure in a negligent manner, the Court affirmed the dismissal of her claim. The Court identified three critical factors that were present in Tenuto, supporting the extension of the physician’s duty of care to the parent of the infant patient: (1) the parent had engaged the infant’s physician and relied exclusively on his advice, (2) it was the physician’s acts in administering the vaccination to the infant that created the serious risk of harm to the parent, and (3) the physician knew or should have known that the failure to warn the parent of the serious peril heightened the risk (Cohen, supra at 643).
It then went on to explain that the foregoing factors supported the imposition on physicians of a duty toward nonpa*60tient wives in prior cases where wives had claimed physical injuries resulting from an unwanted pregnancy after a negligently performed vasectomy on their husbands (id., citing Miller v Rivard, 180 AD2d 331; Weintraub v Brown, 98 AD2d 339; Sorkin v Lee, 78 AD2d 180, appeal dismissed 53 NY2d 797). Specifically, in those cases, the procedure was undertaken for the specific purpose of preventing the physical harm to the wife that resulted from the unwanted pregnancy; both patient and wife together relied upon proper performance, and the physical harm was a direct outcome of the malpractice (id.).
Concluding that the factors that had been present in both Tenuto and the negligent vasectomy cases were absent in Cohen, the Court concluded that extending a duty of care to the nonpatient wife in Cohen “would be an unwarranted extension of our narrowly drawn jurisprudence with respect to malpractice liability to a patient’s family member” (94 NY2d at 643, supra [emphasis supplied]).
Not only does the Cohen decision clarify the limits of Tenuto, but it should be noted that in none of the authorities cited in Tenuto was a physician’s duty of care imposed on anyone outside the patient’s household. For instance, in Davis v Rod-man (147 Ark 385, 227 SW 612), the nonpatient to whom a duty of care was found was the son of the patient. Although the court indicated that physicians should advise “the family and others, who are liable to be exposed” to typhoid fever, it went on to rely upon the assertion that the relation of a physician to his patient “and the immediate family is one of the highest trust” (supra, 147 Ark at 391, 227 SW at 614 [emphasis added]). There is no language in the remainder of the decision that reflects an intent to apply the ruling to “others” generally. Similarly, in Bradshaw v Daniel (854 SW2d 865 [Tenn]) a physician’s duty was also extended to an immediate family member. The defendant physician had treated a man who ultimately died of a contagious disease. Although the physician communicated with the wife during her husband’s treatment, he never advised her of the risks of exposure to her husband’s disease or that it could have been the cause of his death.
In DiMarco v Lynch Homes-Chester County, Inc. (525 Pa 558, 583 A2d 422), the nonpatient was the patient’s sexual partner; the defendant physicians had specifically assured their patient, who had been exposed to hepatitis, that if she remained symptom-free for six weeks, then she had not contracted the disease; however, they failed to warn her to *61avoid sexual relations for six months after exposure. The patient abstained from sexual relations for eight weeks, but thereafter passed her disease on to the plaintiff. The court hold that “if erroneous advice is given to that patient to the ultimate detriment of the third person, the third person has a cause of action against the physician” (supra, 525 Pa at 562, 583 A2d at 424).
In Skillings v Allen (143 Minn 323, 173 NW 663), the court extended the duty of care to the parents of the patient. Finally, in Edwards v Lamb (69 NH 599, 45 A 480), the court extended the duty of care to the wife of the patient. Moreover, in Edwards the defendant physician’s conduct affirmatively created the risk to the nonpatient, as the doctor directed the wife to assist in dressing a wound on her husband, knowing that there was a danger of infection but negligently assuring her that there was none.
Thus, even where cases from other jurisdictions imply that other nonpatients besides family members may have a right to bring a malpractice claim, that category of nonpatients could, at most, conceivably include such people as live-in caretakers or domestic partners. To contemplate that the term “others” could cover friends of the patient is to create a new and almost limitless category of possible plaintiffs.
Applying the case law to the present case, the responsibility of these defendant physicians was to diagnose and treat the patient, Ms. Reda, and their conduct in doing so is not alleged to have been performed negligently or in a manner causing harm or creating additional risk to Ms. McNulty. No special relationship existed between Ms. McNulty and the physicians, such as existed between the pediatrician and the infant’s parents in Tenuto, or the at-risk wives and the surgeons performing vasectomies on their husbands in Miller, Weintraub and Sorkin.
Indeed, the circumstances presented here are comparable to those in Ellis v Peter (211 AD2d 353, lv dismissed 86 NY2d 885), in which the Second Department dismissed a wife’s claim for malpractice against her husband’s physician, which had been based upon the physician’s failure to diagnose her husband’s case of tuberculosis and the resulting failure to warn her of the need to take action to avoid contracting it. The Court explained:
“[W]ere we to extend the defendant’s duty of care to the wife under these circumstances, we perceive *62no demarcation of the point where that duty would end. In other words, if the physician owes a duty to a patient’s spouse to warn her about his patient’s condition, such a duty would also logically extend to other individuals with whom the patient was in close contact such as other relatives, e.g. his children, co-workers, or even fellow commuters. Clearly such individuals represent the ‘community at large’ to whom a physician owes no duty of care. Thus, the imposition of a common-law duty upon the defendant herein with respect to the wife could ‘expand traditional tort concepts beyond manageable bounds and create an almost infinite universe of potential plaintiffs.’ ” (211 AD2d, supra at 356 [citation omitted].)
Further, in response to the wife’s argument that it was foreseeable that she would be in the zone of risk for contracting the disease from her husband, the Court explained that “ [f] oreseeability should not be confused with duty” (211 AD2d at 356, quoting Pulka v Edelman, 40 NY2d 781, 785). The Court therefore concluded that there was simply no duty owed by the physician directly to the patient’s wife.
The same policy applies here: imposing a duty of care upon a physician toward those individuals with whom a contagious patient has had contact would “create an almost infinite universe of potential plaintiffs” (id.).
Nor may Ms. McNulty create a duty not otherwise in existence by relying upon her claim that she made herself known to Ms. Reda’s doctors. In other words, Dr. Shimm and Dr. Tanowitz, who otherwise had no duty toward her, cannot have acquired such a duty by the simple expedient of her approaching them to inform them of her circumstances and inquiring as to whether she needed prophylactic treatment. Since her conduct did not create an independent physician-patient relationship—and she now concedes that it did not—it would be incongruous to permit that same conduct to create the equivalent duty toward her.
Indeed, allowing a physician’s duty to a nonpatient to be premised upon the nonpatient’s simply identifying herself as having been in close contact with the physician’s contagious patient and asking the treating physician for medical advice, would unduly broaden the “universe of potential plaintiffs” (id.). If a physician must respond to a nonpatient in such circumstances as if she were a patient, it is a small step to the *63imposition of such a duty whenever a physician becomes aware of a person who had been in close contact with a contagious patient, even in the absence of a direct request for advice by the nonpatient. There is no logical reason to make the physician’s duty dependent upon whether the person at risk thought to ask a direct question.
What is necessary before imposition on a physician of a duty toward a nonpatient is a “special relationship” (see, Tenuto, supra at 612). Plaintiffs asserted conduct is not enough to create such a relationship and its concomitant duty.
I note that the concern here éxpressed for strictly limiting a physician’s duty to that owed either directly to the patient or to those others with whom a special relationship exists, is fully consonant with jurisprudence in this state in other areas of tort liability. The need to prevent the possibility of virtually limitless liability has arisen, for instance, regarding claims of financial injury caused by reliance on negligently prepared financial reports: only a plaintiff in privity with the preparer of the report, or one in sufficient contact with the preparer of the report as to demonstrate a relationship “approaching privity,” may claim damages resulting from such negligence, regardless of the foreseeability of the injury (see, Eiseman v State of New York, 70 NY2d 175, 188). “We have limited the universe of permissible plaintiffs because a failure to do so would impose a duty of reasonable care enforceable by any member of an indeterminate class of persons, present and prospective, known and unknown, directly or indirectly injured by any negligence” (id.).
The Court of Appeals has also engaged in “[p]olicy-driven line-drawing” recently to preclude claims of purely economic losses against landowners and contractors following a building collapse (see, 532 Madison Ave. Gourmet Foods v Finlandia Ctr., 96 NY2d 280, 291). There, too, the indeterminate nature and extent of the possible plaintiffs and injuries makes the potential for liability so broad as to require the drawing of a line as a matter of policy, by which those plaintiffs claiming resultant physical injury or property damage may proceed with a claim, while those claiming solely economic losses may not (id.).
For the foregoing reasons, Drs. Shimm and Tanowitz owed no duty to Ms. McNulty as a matter of law, and therefore, in my view, her claims against them should have been dismissed. The same holds true, of course, for Dr. Beilin, and based both on this point and upon the absence of any showing of reliance, *64I therefore concur with the majority’s affirmance of the branch of the order on appeal dismissing the claim against Beilin and New York City Health and Hospitals Corporation.
Regarding Montefiore and Einstein Hospital
The ruling that issues of fact exist as to whether Einstein, and by extension, Montefiore, may be held liable for negligence based upon the failure of Einstein staff to successfully find and treat Ms. McNulty, was also in error.
Of course, the hospital may not be held vicariously liable for the alleged negligence of Drs. Shimm and Tanowitz, not only due to the absence of any duty on their part, but because they were independent contractors directly retained by the patient (see, Hill v St. Clare’s Hosp., 67 NY2d 72, 79). Furthermore, the efforts made by hospital staff to contact those people who had come into contact with Ms. Reda prior to and during her hospitalization and advise them of the need to obtain medication to prevent infection do not establish that Einstein had a duty to do so.
Although a hospital may be held vicariously liable for the negligence of its employees (see, Hill v St. Clare’s Hosp., supra), the failure of Nurse Hrynus to contact Ms. McNulty does not support a finding of negligence on the part of Hrynus or Einstein. The task of attempting to locate all at-risk contacts of the patient, while salutary, was a voluntary undertaking by Einstein; it had no duty to do so, nor had Ms. McNulty any reason to rely on Einstein to do so.
While liability may be imposed for gratuitous undertakings negligently performed (see, Home Mut. Ins. Co. v Broadway Bank & Trust Co., 53 NY2d 568, 575; Hochberg v Riverbay Corp., 230 AD2d 680, 681), this rule applies where there is affirmative negligence toward the individual to whom the voluntary undertaking was extended. The gravamen of the wrong is that the injured plaintiff was misled into relying upon a representation (by word or conduct) that something would be done on his behalf (see, Kirshenbaum v General Outdoor Adv. Co., 258 NY 489, 497). Another circumstance supporting liability is where the voluntary act left the plaintiff in a worse position than if nothing had been done (see, id.). Here, however, no form of communication was made to plaintiff by any hospital employee, nor did hospital staff create a danger to her that had not previously existed. Therefore there can be no liability on this basis.
That the hospital voluntarily undertook to do something salutary as a matter of internal policy, should not be permitted *65to give rise to a cause of action to those who were inadvertently left out.
Accordingly, I would dismiss the claims against defendants Shimm, Tanowitz, Einstein and Montefiore.
Lerner and Rubin, JJ., concur with Nardelli, J.P.; Saxe and Marlow, JJ., dissent in part in a separate opinion by Saxe, J.
Order, Supreme Court, Bronx County (Douglas McKeon, J.), entered June 8, 2000, modified, on the law, to the extent of granting summary judgment to The Hospital of the Albert Einstein College of Medicine, and otherwise affirmed, without costs.

. Einstein. Hospital is owned, operated and controlled by defendant Montefiore Medical Center.


. Grace Hrynus was deceased by the time the depositions were conducted.